Exhibit 10.49.1

 

AMENDMENT NO. 1 TO SECURED CONVERTIBLE NOTE

 

December 2, 2003

 

Reference is made to that certain Security Agreement and that certain related
Secured Convertible Note, both dated August 14, 2003, between Artemis
International Solutions Corporation, a Delaware corporation (the “Company”) and
Artemis International Solutions, Ltd. and LAURUS MASTER FUND, LTD., c/o
Ironshore Corporate Services Ltd., P.O. Box 1234 G.T., Queensgate House, South
Church Street, Grand Cayman, Cayman Islands (“Laurus”)(respectively, the
“Security Agreement” and the “Note”). Capitalized terms used herein without
definition shall have the meanings ascribed to such terms in the Security
Agreement.

 

WHEREAS, the Company has outstanding debt under the Security Agreement in the
amount of approximately $3.5 million, with an over-advance portion due to be
paid to Laurus by December 2, 2003 (the “Overadvances”);

 

WHEREAS, the Company desires (i) to extend the time to repay Overadvances until
February 28,  2004 (the “Extension”), (ii) that Laurus give its consent to
permit the sale by the Company of the assets held by Laurus as collateral under
the Security Agreement relating to the Company’s Software Productivity Research
division (the “Sale”) and (iii) for Laurus to consider providing additional
Overadvances to the Company ; and

 

WHEREAS, Laurus has informed the Company that, in exchange for extending the
timeframe within which to repay the Overadvances outstanding on the date hereof
and for Laurus to consider providing additional Overadvances to the Company, the
Company must agree to (i) waive the Fixed Conversion Price as provided in the
original Note, and to reset the fixed conversion price at which Laurus shall
convert the first 190,000 shares of the Corporation’s outstanding common stock
(the “Common Stock”) under the Agreement to $1.45 (the closing price of the
Common Stock on December 2, 2003, the date the waiver relating to the Extension
and the Sale shall be deemed executed and delivered by Laurus); and (ii) reset
the Fixed Conversion Price as defined in the Note at 125% of  $1.45, or “$1.81”;
and

 

WHEREAS, in connection with the above, Laurus has agreed to amend certain terms
of the Note and the Company desires to make such changes; and

 

NOW, THEREFORE, in consideration for the execution and delivery by the Company
of all documents requested by Laurus and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.                                                                                      
Section 3.2 of the Note is hereby deleted in its entirety and replaced by the
following:

 


3.2                                 CONVERSION PRICE. SUBJECT TO FURTHER
ADJUSTMENT AS PROVIDED IN SECTION 3.6 HEREOF, THE CONVERSION PRICE PER SHARE
SHALL BE $1.45 (THE “FIXED CONVERSION PRICE). NOTWITHSTANDING THE FOREGOING, THE
FIXED CONVERSION PRICE SHALL BE ADJUSTED IMMEDIATELY FOLLOWING EACH CONVERSION
(UNDER SECTIONS 3.1 AND/OR 3.9 HEREOF) OF AN AGGREGATE OF 190,000 SHARES OF
COMMON STOCK (EACH SUCH 190,000 SHARE CONVERSION CONSTITUTING A “SPECIFIED
EVENT”).  IMMEDIATELY FOLLOWING THE OCCURRENCE OF THE FIRST SPECIFIED EVENT, THE
FIXED CONVERSION PRICE SHALL AUTOMATICALLY BE RESET TO $1.81. UPON THE
OCCURRENCE OF THE SECOND SPECIFIED EVENT, AND SUBSEQUENTLY UPON THE OCCURRENCE
OF EACH SPECIFIED EVENT THEREAFTER, THE FIXED CONVERSION PRICE SHALL BE RESET TO
THE VOLUME WEIGHTED AVERAGE CLOSING PRICES FOR THE COMMON STOCK ON THE PRINCIPAL
MARKET, OR ON ANY SECURITIES EXCHANGE OR OTHER SECURITIES MARKET ON WHICH THE
COMMON STOCK IS THEN BEING LISTED OR TRADED, FOR THE FIVE (5) TRADING DAYS
IMMEDIATELY PRIOR TO THE OCCURRENCE OF EACH SUBSEQUENT SPECIFIED EVENT. IN NO
EVENT SHALL THE FIXED CONVERSION PRICE BE RESET TO LESS THAN $1.81 FOLLOWING THE
SECOND SPECIFIED EVENT.

 

2.                                               The foregoing amendment shall
be of no force and effect until the date upon which the Company shall deliver to
Laurus all documents requested by Laurus.

 

3.                                               There are no other amendments
to the Security Agreement or the Note and all of the other forms, terms and
provisions of the Security Agreement and the Note remain in full force and
effect.

 

4.                                               The Company hereby represents
and warrants to Laurus that as of the date hereof all representations,
warranties and covenants made by the Company in connection with the Security
Agreement and the Note are true correct and complete, all of the Company’s
covenant requirements have been met and no Event of Default under the Security
Agreement or the Note has occurred or is continuing.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, both the Company and Laurus have caused this Amendment No.1
to the Secured Convertible Note to be signed in its name effective as of this
2nd day of December 2003.

 

 

 

ARTEMIS INTERNATIONAL SOLUTIONS CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

LAURUS MASTER FUND, LTD.

 

 

 

 

 

By:

 

 

 

Name: David Grin

 

Title: President

 

--------------------------------------------------------------------------------